

115 S1936 IS: To amend title 38, United States Code, to provide for the designation of State approving agencies for multi-State apprenticeship programs for purposes of the educational assistance programs of the Department of Veterans Affairs, and for other purposes.
U.S. Senate
2017-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1936IN THE SENATE OF THE UNITED STATESOctober 5, 2017Mr. Cotton (for himself and Mr. Tillis) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to provide for the designation of State approving agencies
			 for multi-State apprenticeship programs for purposes of the educational
			 assistance programs of the Department of Veterans Affairs, and for other
			 purposes.
	
 1.Designation of State approving agencies for multi-State apprenticeship programsSubsection (c)(1) of section 3672 of title 38, United States Code, is amended by striking (1) In the case and all that follows through of all such programs. and inserting the following: “(1)(A) The State approving agency for a multi-State apprenticeship program is—
			
 (i)for purposes of approval of the program, the State approving agency for the State in which the headquarters of the apprenticeship program is located; and
 (ii)for all other purposes, the State approving agency for the State in which the apprenticeship program takes place.
 (B)In this paragraph, the term multi-State apprenticeship program means a non-Federal apprenticeship program operating in more than one State that meets the minimum national program standards, as developed by the Department of Labor..